Citation Nr: 1419895	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-47 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant's daughter is entitled to recognition as a helpless child of the deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to March 1953.  He passed away in June 2009.  The appellant is the Veteran's surviving spouse, and she is seeking benefits on behalf of their daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2012, a hearing before the Board was scheduled to be held at the RO at the appellant's request.  The appellant failed to report for this hearing, and a request for a new hearing has not been received.  Accordingly, the Board considers the prior hearing request withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's daughter was born in October 1969, and attained the age of 18 in October 1987.

2.  The appellant's daughter was not permanently incapable of self-support by reason of physical or mental defect at the date of her attaining the age of 18.



CONCLUSION OF LAW

The criteria for recognition of the appellant's daughter as a "helpless child" of the Veteran based on permanent incapacity for self-support prior to attaining the age of 18 years are not met.  38 U.S.C.A. §§ 101(4), 1542, 5107(b) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's December 2009 letter advised the appellant of all necessary elements of VA's notice requirements. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the appellant with notice of what type of information and evidence was needed to establish an effective date for the award of the benefit sought. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated.

The duty to assist the appellant has also been satisfied.  The RO has taken all reasonable actions to obtain evidence and treatment records identified by the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical examination is not required as the record clearly establishes self-support capability for a period of years after the appellant's daughter had attained the age of 18.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2002).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

The appellant filed her present claim in October 2009.  Specifically, she is seeking VA compensation for her adult daughter under the helpless child provisions of VA regulations.  She contends that her daughter has had anxiety since she was a child, and that she is permanently incapacitated from self support.  

In December 2009, the appellant submitted a statement indicating that her daughter had "worked at Best Western Hotel for 4 years & Eight Months.  The hotel closed up February 14, 2009 & she cannot find a job since then."

II. Laws and Regulations

A monthly benefit payable by the VA to a surviving spouse or child because of a Veteran's nonservice-connected death is available if the Veteran had wartime service and the surviving spouse or child meets certain income and net worth 
requirements.  38 C.F.R. § 3.3(b).

The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. §§ 101(4)(A), 104(a); 38 C.F.R. §§ 3.57, 3.315, 3.356. 

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  38 C.F.R. § 3.356(a); see also Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency based upon competent evidence of record in the individual case.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his reasonable support.  However, a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  

Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 
C.F.R. § 3.356(b).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.

Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  Id.

III.  Analysis

The Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to recognition of her daughter as a helpless child of the deceased Veteran.  The appellant's adult daughter did not have a physical or mental 
defect that rendered her permanently incapable of self-support at the date of her attaining the age of 18 years.  

The evidence of record indicates that the appellant's daughter was noted to have had a psychomotor seizure disorder in October 1978; and an "emotional problem" in November 1978.  In addition, an August 1979 medical history report noted her history of epilepsy.  

There is, however, no corroborative evidence of helplessness at the time of her 18th birthday.  Despite these notations at the age of 9 and 10 years old, no subsequent treatment is shown for decades.  In addition, a review of her high school transcripts revealed that she graduated with high school course grades no lower than 86 percent; and that she only missed three days of school throughout her entire four year high school tenure.  After graduating, the evidence reflects significant periods of employment having been performed by the appellant's daughter.  An August 2002 private treatment report noted that the appellant's daughter was working 40 hours a week at Walmart.  It also noted that she had previously worked as a cook for a month; as well as at a car parts store and a fish processing plant.  An October 2008 private treatment report noted the daughter's history of having worked at a hotel for four years.  Finally, a December 2009 statement from the appellant indicated that her daughter worked at a hotel for four years and eight months.  Thus, the appellant's daughter was employed for several years after having attained the age of 18.

While more recent medical treatment evidence in April 2011 noted that she currently has "social impairments which would interfere with holding a competitive full time job," this level of disability is not shown until decades after the appellant's daughter had turned 18.

As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to recognition of the appellant's daughter as a helpless child of the 
deceased Veteran is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


